Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 22, 2018

                                          No. 04-18-00573-CV

                          IN RE Brandon TORRES and Ernesto Rivera, Jr.

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On August 15, 2018, relators filed a petition for writ of mandamus and a motion for
emergency stay pending mandamus. This court believes a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition for writ of
mandamus in this court no later than September 7, 2018. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

       Relators’ request for a stay is GRANTED. All proceedings in the underlying case are
stayed pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on August 22, 2018.


                                                                       PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
  This proceeding arises out of Cause No. 17-05-57235-CV, styled Alissa Garcia and Jose Reynaldo Mendez Garcia
v. Brandon Torres, et al., pending in the County Court, Jim Wells County, Texas, the Honorable Michael Ventura
Garcia presiding.